84155: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13658: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84155


Short Caption:IN RE: DISCIPLINE OF KARLON KIDDERCourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Appeal


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Justice Cadish for Justice StiglichPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:03/07/2022How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantKarlon J. Kidder
					In Proper Person
				


RespondentState Bar of NevadaR. Kait Flocchini
							(State Bar of Nevada/Reno)
						





Docket Entries


DateTypeDescriptionPending?Document


01/31/2022Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


01/31/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. 1. (SC).22-03181




01/31/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. 2. (SC).22-03182




01/31/2022Notice/OutgoingIssued Notice of Bar Matter Briefing Schedule/Discipline. Due date: 30 days.  If no opening brief is filed, the matter will be submitted for decision on the record without briefing or oral argument. (SC).22-03188




03/07/2022Case Status UpdateSubmitted for Decision. (SC).


04/29/2022Order/Dispositional BarFiled Order of Public Reprimand. "We hereby publicly reprimand attorney Karlon Kidder for violating RPC 1.1 (competence) and RPC 1.3 (diligence)." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/EC/MG. (SC).22-13658




04/29/2022Notice/IncomingFiled Notice Kidder - Notice to Courts No. 84155. (SC)22-13764




05/24/2022RemittiturIssued Remittitur. (SC)22-16503




05/24/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/24/2022RemittiturFiled Remittitur. Received by Bar Counsel on June 7, 2022. (SC)22-16503





Combined Case View